                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

VICKI CLAYMAN, PARTNERS N’                            )
PROMOTION, INC., and BRILLIANT, LLC,                  )
                                                      )
                Plaintiffs,                           )
                                                      )
       v.                                             )       Case No. 20-cv-00696-SRB
                                                      )
HALO BRANDED SOLUTIONS, INC.,                         )
                                                      )
                Defendant.                            )

                                             ORDER

       Before the Court is Defendant HALO Branded Solutions, Inc.’s (“HALO”) Partial

Motion to Dismiss. (Doc. #5.) For the reasons set forth below, the motion is DENIED.

       I. BACKGROUND

       Because this matter comes before the Court on a motion to dismiss, the following

allegations in the Complaint (Doc. #1-1) are taken as true. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal citations and quotation marks omitted) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Additional allegations relevant to the parties’ arguments are

discussed in Section III.

       Plaintiff Vicki Clayman (“Clayman”) was the sole owner of Plaintiff Partners N’

Promotion, Inc. (“PNP”) and Plaintiff Brilliant, LLC (“Brilliant”) (collectively, the “Plaintiffs”).

PNP and Brilliant are generally engaged in the business of promotional products distribution.

The majority of Plaintiffs’ annual revenue was earned by handling BNSF Railway Company’s

(“BNSF”) promotional products and employee service business awards. Defendant HALO is a

corporation that also provides branded and promotional products services.




            Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 1 of 8
       In October 2018, Clayman and HALO’s Vice President Jim Stutz (“Stutz”) met at a

convention. Clayman explained that her largest account was with BNSF. Stutz responded that

he “felt bad” but needed to tell Clayman that HALO was recently named the “preferred

promotional provider of all Berkshire Hathaway (‘BRK’) companies,” including BNSF. (Doc.

#1-1, ¶¶ 14-15.) Stutz further represented that BRK was soon going to require all BRK-owned

businesses to use HALO as their promotional products provider. According to Stutz, BNSF’s

Director of Sourcing, Bennibi Lao (“Lao”), told a HALO salesperson that “BNSF’s promotional

contract was up for renewal in 2019.” (Doc. #1-1, ¶ 16.) Clayman immediately became

concerned that she might lose BNSF’s business.

       After their initial meeting, Stutz attempted to convince Clayman to join forces with

HALO. Stutz “suggested that because HALO was the BRK preferred supplier, and Clayman had

been BNSF’s vendor for 20 years, they had a good shot to convince BNSF to not solicit bids.”

(Doc. #1-1, ¶ 19.) Stutz told Clayman that HALO wanted to purchase PNP, and that she needed

to quickly decide because HALO “has already scheduled an appointment to meet with BNSF.”

(Doc. #1-1, ¶ 20.) During subsequent meetings, HALO agents and employees told Clayman that

HALO was proficient in every way, including an inventory tracking and billing technology

platform that was more sophisticated than PNP’s.

       As the parties were negotiating the sale of PNP to HALO, BNSF sent its Request for

Proposal (“RFP”) dated January 22, 2019. The RFP required suppliers to confirm their intention

to bid by January 24, 2019, and to submit a final proposal by February 14, 2019. With the RFP

imminent, HALO again pressed Clayman to agree to a buy-out of her businesses. HALO

allegedly made misrepresentations about how Clayman’s “earn-out” payments would be

calculated and earned.



                                                 2

         Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 2 of 8
        Ultimately, HALO and Plaintiffs entered into an Asset Purchase Agreement (“APA”)

dated January 31, 2019. (Doc. #5-1.)1 Under the APA, HALO agreed to purchase Clayman’s

business for up to $1,000,050. HALO paid Clayman $350,000 at closing, most of which was

used to pay off PNP’s indebtedness. The APA provided that Clayman could earn up to an

additional $700,000 in “earn-out” payments for the purchase price.

        Clayman contacted Lao a few days after closing on the APA. Clayman told Lao she had

been told that HALO was the vendor of choice for BRK. Lao responded that he “had not heard

about that at all.” (Doc. #1-1, ¶ 32.) Lao stated that he previously informed a HALO

salesperson that “BNSF was happy with our current vendor.” (Doc. #1-1, ¶ 32.) Lao also

informed the HALO salesperson that BNSF might put the contract “out for bid in 2019 . . . but

. . . emphasized that we had a current vendor that we are extremely happy with.” (Doc. #1-1,

¶ 32.) Clayman was “astonish[ed]” that Lao contradicted what HALO told her, but nonetheless

worked hard to prepare a winning RFP for BNSF.

        In April 2019, PNP and HALO made a presentation to BNSF as part of the RFP process.

Clayman alleges that PNP/HALO did not receive the contract because of various mistakes made

by HALO before and during the presentation. Clayman also alleges that during the April 2019

meeting, a BNSF manager stated that BRK never ordered or even suggested that BNSF use

HALO.

        After signing the APA, Clayman also learned that HALO had misrepresented various

aspects of its business, including its technology capabilities. She alleges that HALO




1
  The Complaint references, but does not attach, the APA. HALO attached the APA in support of the pending
motion, and the Court has considered that document. See Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151
(8th Cir. 2012) (“Though matters outside the pleading may not be considered in deciding a Rule 12 motion to
dismiss, documents necessarily embraced by the complaint are not matters outside the pleading.”). However, as
explained below, the APA does not require dismissal of Counts II or III.

                                                       3

           Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 3 of 8
“fraudulently sold Clayman a bill of goods on how great HALO supposedly is.” (Doc. #1-1,

¶ 57.) Clayman also alleges that HALO miscalculated her “earn-out” payments and has refused

to provide her documents that are required under the APA to verify those calculations.

         On July 24, 2020, Plaintiffs filed this suit against HALO in the Circuit Court of Jackson

County, Missouri. HALO removed the case to this Court on the basis of diversity jurisdiction.

The Complaint asserts three causes of action: Count I—Fraudulent Misrepresentation; Count

II—Unjust Enrichment/Monies Had and Received; and Count III—Action for an Accounting.

         HALO now moves to dismiss Counts II and III under Federal Rule of Civil Procedure

12(b)(6). HALO argues that the unjust enrichment claim must be dismissed because the APA

governs the parties’ transaction. HALO argues that the accounting claim must be dismissed

because the parties did not have a fiduciary relationship, and because the APA provides an

adequate legal remedy. Plaintiffs oppose the motion, and the parties’ arguments are addressed

below.

         II. LEGAL STANDARD

         Rule 12(b)(6) provides that a defendant may move to dismiss for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss

[for failure to state a claim], a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal, 556

U.S. at 678). In deciding a motion to dismiss, “[t]he factual allegations of a complaint are

assumed true and construed in favor of the plaintiff, even if it strikes a savvy judge that actual



                                                  4

           Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 4 of 8
proof of those facts is improbable.” Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849,

851 (8th Cir. 2009) (citations and quotations omitted).

           III. DISCUSSION

           A. Count II Adequately States a Claim for Unjust Enrichment/Monies Had and
              Received.

           Count II of the Complaint asserts a claim for unjust enrichment/monies had and received.

Plaintiffs allege in part that “[a]s a result of defendant’s unjust and improper taking and retention

of the plaintiff’s money for inventory, and for the value received by defendant HALO in the

purchase of sold assets for which plaintiff has not been adequately compensated, defendant

HALO has been unjustly enriched by retaining and using such monies and properties[.]” (Doc.

#1-1, ¶ 80.)

           Under Missouri law, a claim “for unjust enrichment is very similar to one for money had

and received[.]” Lowe v. Hill, 430 S.W.3d 346, 349 n.2 (Mo. App. W.D. 2014).2 The elements

are: (1) the defendant received a benefit from plaintiff or possession of plaintiff’s money; (2) the

defendant thereby appreciated that benefit; and (3) acceptance and retention by the defendant

would be unjust or inequitable. Id. at n.1-2 (citing cases). Both causes of action are “founded

upon equitable principles whereby the law implies a contract to prevent unjust enrichment.” Id.

at 349. “[A] plaintiff cannot recover under an equitable theory when she has entered into an

express contract for the very subject matter for which she seeks to recover.” Id.

           HALO argues this claim should be dismissed because the APA governs the parties’ rights

and remedies. HALO contends that Plaintiffs could have brought a breach of contract claim but

cannot recover on a claim for unjust enrichment. In response, Plaintiffs contend that they are the

master of their Complaint and are not required to bring a breach of contract claim. Plaintiffs also


2
    The parties appear to agree that the pending motion is governed by Missouri law.

                                                           5

              Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 5 of 8
cite case law for the proposition that an unjust enrichment claim is separate and distinct from a

breach of contract claim. (Doc. #21, p. 7.) Plaintiffs further contend that the APA does not

control because HALO fraudulently induced them into signing it, and because HALO has not

moved to dismiss the fraud claim.

       Upon review of the record and the parties’ arguments, the Court finds that Plaintiffs have

adequately stated a claim for unjust enrichment/monies had and received. “Unjust enrichment is

a separate and distinct cause of action from breach of contract.” Rental Co., LLC v. Carter Grp.,

Inc., 399 S.W.3d 63, 67 (Mo. App. W.D. 2013). Although a plaintiff may not recover on both a

breach of contract claim and on an unjust enrichment claim, such claims may be pled in the

alternative. See Howard v. Turnbull, 258 S.W.3d 73, 76 (Mo. App. W.D. 2008) (“[T]he fact that

Mr. Howard also alleged the Turnbulls breached an agreement entitling him to repayment of the

full amount does not preclude Mr. Howard from claiming in the alternative the Turnbulls were

unjustly enriched.”).

       Applying this case law, Plaintiffs could have pled an unjust enrichment claim as an

alternative to a breach of contract claim. Id.; see also Eskridge Enters., LLC v. Iqbal, Civil No.

6:15–cv–03011–SRB, 2015 WL 5308859, at *3 (W.D. Mo. Sept. 10, 2015) (denying motion to

dismiss unjust enrichment claim because it was properly pled in the alternative to a breach of

contract claim). However, as masters of their Complaint, Plaintiffs were also entitled to proceed

only on an unjust enrichment claim. See id. HALO’s reliance on the express terms of the APA

is also misplaced insofar as Plaintiffs have alleged they were fraudulently induced into signing it.

       For these reasons, the Court denies HALO’s motion to dismiss Count II for unjust

enrichment/monies had and received.




                                                 6

         Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 6 of 8
       B. Count III Adequately States a Claim for Accounting.

       In Count III, Plaintiffs assert a claim for accounting. “An action for an accounting

requires the requesting party to show a right to an accounting: the party must show a need for

discovery, complicated accounts, a fiduciary or trust relationship between the parties, and lack of

an adequate legal remedy.” Gerken v. Sherman, 351 S.W.3d 1, 6 (Mo. App. W.D. 2011)

(citations and quotations omitted). In general, “[a] fiduciary relationship exists where there is a

special confidence reposed on one side and resulting domination and influence on the other.”

Bossaler v. Red Arrow Corp., 897 S.W.2d 629, 631 (Mo. App. E.D. 1995).

       Here, the Complaint alleges in part that because Plaintiffs “gave up possession and

control of property, accounts and inventory to HALO, HALO owes duties as a fiduciary to

plaintiffs.” (Doc. #1-1, ¶ 84.) Plaintiffs further allege that the funds at issue must “be traced

through multiple accounts, books, records and work papers,” and that “Plaintiff[s] have no legal

remedy to fully discover assets absent an accounting to determine the amount of funds

wrongfully deprived of plaintiffs.” (Doc. #1-1, ¶¶ 87-88.)

       HALO contends that Plaintiffs have failed to adequately plead a fiduciary relationship.

HALO argues that a fiduciary relationship does not arise from a business relationship. HALO

also argues that this claim fails because the APA provides Plaintiffs an adequate legal remedy.

Specifically, HALO contends that Plaintiffs cannot “seek judicial accounting when they failed to

follow the APA’s dispute resolution protocols, which would have provided the accounting.”

(Doc. #6, p. 7.)

       At the motion to dismiss stage, the Court rejects HALO’s arguments. With respect to the

existence of a fiduciary relationship, Plaintiffs allege that they:

           reposed trust and confidence in HALO for myriad reasons: First, because
           HALO had superior knowledge of the facts underlying representations that

                                                   7

          Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 7 of 8
          were made to Clayman. Second, Clayman/PNP was required to transfer to
          HALO possession and control over all of its inventory, as well as its
          computerized records. Third, notwithstanding that Clayman/PNP gave
          HALO all manner of financial information, HALO never gave such
          reciprocal financial information to plaintiffs.

(Doc. #1-1, ¶ 64.) Plaintiffs further allege that Clayman “began divulging to HALO all of her

financial information” before signing the APA, based on Stutz’s material misrepresentations, and

because of time-constraints from BNSF’s upcoming RPF. (Doc. #1-1, ¶ 22.) These and other

allegations plausibly allege a fiduciary relationship based on “special confidence reposed on one

side and resulting domination and influence on the other.” Bossaler, 897 S.W.2d at 631.

Defendants’ arguments to the contrary are rejected.

       The Court also rejects Defendants’ arguments that the APA provides an adequate remedy

at law. The Complaint alleges that Defendants fraudulently induced Plaintiffs into signing the

APA. Plaintiffs further allege that “HALO already has been caught making multiple accounting

errors. Plaintiffs thus have no confidence in the accuracy of HALO numbers, and plaintiffs must

receive the undisclosed accounting information.” (Doc. #1-1, ¶ 67.) Based on these allegations,

the Court finds that Plaintiffs have plausibly alleged an inadequate remedy at law and may

pursue an equitable claim for accounting outside the terms of the APA.

       IV. CONCLUSION

       Accordingly, Defendant’s Partial Motion to Dismiss (Doc. #5) is DENIED.

       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: October 27, 2020




                                                8

         Case 4:20-cv-00696-SRB Document 28 Filed 10/27/20 Page 8 of 8
